DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,824,108 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
	The rejection of claims 14, 17, 21, and 25 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, are withdrawn in view of the amendment filed 12 March 2021.

Reasons for Allowance
	Claims 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Morimoto in view of Nagase are considered the closest prior art. 	Morimoto et al., herein Morimoto, discloses an image forming apparatus (1) comprising: a photosensitive member (12); an exposure head (14) including a plurality of lenses (43) configured to collect light emitted from the plurality of light emitting elements (41), and a holder (45) configured to hold the plurality of light emitting elements (41) and the lens array (43), the lens array protruding from the 
However, neither Morimoto nor Nagase, either alone or in combination, disclose or suggest “an attracting portion positioned closer to the holder than the cleaner is, in an optical axis direction of a single lens of the plurality of lenses, in a state that the cleaning member is inserted in the image forming apparatus, the attracting portion configured to attract the holder based on the magnetic force farther outside than the lens in a short-side direction of the holder so that the cleaner is in contact with the light emission surface” in combination with the remaining claim elements as recited in claims 14-27. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852